DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 39 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 39 recites “further steps” which needs to be defined.  

5.    Claims 40-42 are ultimately dependent upon independent claim 39, and they are indefinite for the same reasons.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 22, 23, 25-35 and 37-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zerroukhi et al. (WO 2006/097656).
Zerroukhi et al. disclose a method of making a modified EVOH by using polycaprolactone grafted hydroxylated polymer, methacrylic anhydride, N-methylimidazole and 2,6-di-tert-butyl-p-methylphenol by feeding these into an extruder by heating, melting and extruding (Examples 1, 2, and 7, [0036]-[0040]).
The limitations of claim 23 can be found in Zerroukhi et al. at Example 7, where it discloses the methacrylic anhydride.
The limitations of claims 25 and 26 can be found in Zerroukhi et al. at Example 7, where it discloses the methacrylic anhydride.
The limitations of claims 27 and 41 can be found in Zerroukhi et al. at [0087], where it discloses the single-screw extruder.
The limitations of claim 28 can be found in Zerroukhi et al. at Example 7 and [0038]-[0040], where it discloses the method.
The limitations of claim 29 can be found in Zerroukhi et al. at Example 6, where it discloses the diameter of 25 mm and length of 900 mm.
The limitations of claim 30 can be found in Zerroukhi et al. at [0082], where it discloses the components being fed at different zones.
The limitations of claim 31 can be found in Zerroukhi et al. at [0088], where it discloses the 150 and 145°C.
The limitations of claim 32 can be found in Zerroukhi et al. at [0088], where it discloses the chill roll.
The limitations of claim 33 can be found in Zerroukhi et al. at [0088], where it discloses the extrudate.
The limitations of claim 34 can be found in Zerroukhi et al. at [0088], where it discloses the stretching.
The limitations of claim 35 can be found in Zerroukhi et al. at [0065], where it discloses the 82%.
The limitations of claim 37 can be found in Zerroukhi et al. at [0084], where it discloses the 2 g of N-methylimidazole (2/422.02 = 0.5%).
The limitations of claim 38 can be found in Zerroukhi et al. at [0066], where it discloses the degree of polymerization being between 2.5 and 3.
The limitations of claim 39 can be found in Zerroukhi et al. at Examples 1, 2, and 7, [0036]-[0040] and [0056], where it discloses the method wherein the method involves placing the modified EVOH by using polycaprolactone grafted hydroxylated polymer on any type of support or materials to form multilayer films (reads on superimposing the mixture on a substrate) .
The limitations of claim 40 can be found in Zerroukhi et al. at Example 7, [0036]-[0040], where it discloses the method carried out in the same mixing device.

Allowable Subject Matter

8.	Claims 24, 36 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed specific polyvinyl acetate, amount of stabilizer and product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762